  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ARIELLE BAIRD,                        )
individually and as                   )
natural parent of E.B.,               )
and DUSTIN BAIRD, as                  )
natural parent of E.B.,               )
                                      )
     Plaintiffs,                      )
                                      )        CIVIL ACTION NO.
     v.                               )          2:18cv77-MHT
                                      )              (WO)
GGWH TRUCKING, INC., and              )
WAYNE KIDDER,                         )
                                      )
     Defendants.                      )

                                JUDGMENT

    Pursuant to the joint stipulation of dismissal and

motion    to    dismiss     (doc.     no.   48),   it    is   the    ORDER,

JUDGMENT, and DECREE of the court that the motion is

granted and this cause is dismissed in its entirety

with prejudice and with costs taxed as paid.

    The clerk of the court is DIRECTED to enter this

document       on   the    civil     docket   as   a    final   judgment

pursuant       to   Rule   58   of   the    Federal     Rules   of    Civil

Procedure.
This case is closed.

DONE, this the 20th day of November, 2019.

                   /s/ Myron H. Thompson
                 UNITED STATES DISTRICT JUDGE
